DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2017/0250281, discloses a fin-type field effect transistor comprising a plurality of fins, a plurality of sidewall liners on sidewalls of the fins, isolation features, and a gate structure over the fins.  However, the prior art differs from the present invention because the prior art fails to disclose first and second dielectric fins sandwiching the fins, a sacrificial capping layer on sidewalls of the fins, a first liner and a second liner including an amorphous semiconductor material or polycrystalline semiconductor material, nor an amorphous semiconductor layer stacked between the isolation feature and a substrate.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites forming a sacrificial capping layer on sidewalls of the semiconductor fin; forming first and second dielectric fins sandwiching the semiconductor fin; removing the sacrificial capping layer from the gate trench, thereby exposing the sidewalls of the semiconductor fin.
Claim 12 recites depositing a first liner over the fin elements, wherein the first liner incudes an amorphous semiconductor material; depositing a second liner over the first liner, wherein the second liner includes an amorphous or polycrystalline semiconductor material.
Claim 17 recites an amorphous semiconductor layer stacked between the isolation feature and the substrate; first and second dielectric fins disposed over the isolation feature and sandwiching the channel members; and a gate structure engaging the channel members and over the first and second dielectric fins.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-11, 13-16 and 18-20 variously depend from claim 1, 12 or 17, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 22, 2022